Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

        REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose an autonomous vehicle or a computing system nor a computer-implemented method for autonomous vehicle configuration comprising: a main body comprising a floor and a ceiling that at least partially define an interior cabin of the autonomous vehicle; a partition wall that is movable within the interior cabin of the autonomous vehicle, the partition wall extending between the floor to the ceiling of the main body; and a computing system configured to obtain data indicative of one or more service assignments associated with the autonomous vehicle and to adjust a position of the partition wall within the interior cabin based at least in part on the one or more service assignments.
Nor does the prior art disclose determining a position of a partition wall within an interior cabin of the autonomous vehicle based at least in part on the one or more service assignments, wherein the interior cabin is at least partially defined by a floor and a ceiling of a main body of the autonomous vehicle, and wherein the partition wall extends from the floor to the ceiling defining the interior cabin; and communicating one or more first signals to initiate an adjustment of the partition wall to the determined position within the interior cabin of the autonomous vehicle.  
Nor does the prior art disclose determining, by the computing system, a position of a partition wall within an interior cabin of the autonomous vehicle based at least in part on the one or more service assignments, wherein the interior cabin is at least partially defined by a floor and a ceiling of a main body of the autonomous vehicle, and wherein the partition wall extends from the floor to the ceiling .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                                            Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lert (U.S. Patent No. 10,435,242) discloses an automated system for transporting payloads where it discloses movable walls partitions (See col. 4, lines 13-31).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954.  The examiner can normally be reached on Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661